DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed 11/23/2022, have been fully considered and are not persuasive.  Applicant’s arguments indicate that the model output of Narendra is an estimated plant output and not a prediction of another operational parameter.  However, Narendra discloses adaptive control and learning control.  As a result of learning concerning the plant, the adaptive and learning control system anticipates/predicts future events(s)/environment(s).   (see Page 39 Section labeled “Adaptive and Learning Control”).  It can be noted that anticipating and adaptive control relates to prediction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendra et al., “Adaptation and Learning Using Multiple Models, Switching, and Tuning”, 1995 IEEE (hereinafter Narendra) in view of Ausschnitt, USPUB No. 2012/0191236 (hereinafter Ausschnitt).
Regarding claims 1-9 and 11-19, the combination of Narendra and Ausschnitt teaches all the claimed limitations as outlined below:

Claim 1 – Narendra teaches a device structured to monitor a system, the device comprising: a processor apparatus comprising a processor and a storage; an input apparatus comprising a number of input ports that are structured to receive a number of sets of signals that are representative of a number of operational parameters of the system and to provide them as input signals to the processor apparatus; an output apparatus that is structured to receive output signals from the processor apparatus; the storage having stored therein a number of routines which, when executed on the processor, cause the device to perform a number of operations comprising: performing a learning procedure comprising: receiving on a subset of the number of input ports one or more series of first learning signals that are representative of one or more operational parameters of the number of operational parameters; receiving on another input port different from the subset a series of second learning signals that are representative of another operational parameter of the number of operational parameters; subjecting at least a representation of at least a subset of the one or more series of first learning signals and the series of second learning signals to at least a first machine learning algorithm to obtain at least a first model of the system (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control);
at each time step in a series of time steps during operation of the system, performing an operational procedure comprising: receiving on each of the subset of the number of input ports a first operational signal that is representative of one of the one or more operational parameters; receiving on the another input port a second operational signal that is representative of the another operational parameter; inputting at least a representation of each first operational signal into the at least first model to obtain from the at least first model a predicted operational signal that is a prediction of the another operational parameter; obtaining an error signal based at least in part upon a difference between the predicted operational signal and the second operational signal (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online). 
	

Narendra fails to clearly specify subjecting the error signal to a statistical process control algorithm; and outputting an alarm when the statistical process control algorithm determines that the error signal exceeds a predetermined threshold.


However, Ausschnitt teaches subjecting the error signal to a statistical process control algorithm; and outputting an alarm when the statistical process control algorithm determines that the error signal exceeds a predetermined threshold (Para 0063-0064).

Narendra and Ausschnitt are analogous art because they are from the same field of endeavor. They both relate to apparatus control systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus control system, as taught by Narendra, and incorporating the concept of associating alarms with statistical process control, as taught by Ausschnitt.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce variations, as suggested by Ausschnitt (Para 0011).

Claim 2 – Narendra teaches wherein the operations further comprise: statistically processing the one or more series of first learning signals to obtain one or more series of scalar and/or vector first learning signals; and subjecting the one or more series of scalar and/or vector first learning signals to the at least a first machine learning algorithm as the at least representation of the at least subset of the one or more series of first learning signals (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 3 – Narendra teaches wherein the statistically processing of the one or more series of first learning signals comprises creating a standard normal distribution of the one or more series of first learning signals (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 4 – Narendra teaches wherein the operations further comprise: subjecting the at least representation of the at least subset of the one or more series of first learning signals and the series of second learning signals to at least a first machine learning algorithm by: subjecting the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to a first machine learning algorithm to obtain a first model of the system, and subjecting the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to a second machine learning algorithm to obtain a second model of the system; selecting one of the first model and the second model as being relatively more accurate than the other of the first model and the second model; and inputting the at least representation of each first operational signal into the one of the first model and the second model to obtain the predicted operational signal (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 5 – Narendra teaches wherein the operations further comprise: subjecting as the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to the first machine learning algorithm a subset of each of the one or more series of first learning signals and a subset of the series of second learning signals to the first machine learning algorithm; inputting to the first model a portion other than the subset of each of the one or more series of first learning signals to obtain from the first model a series of predicted second learning signals; comparing the series of predicted second learning signals with a portion other than the subset of the series of second learning signals to obtain for the first model a corresponding error value; subjecting as the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to the second machine learning algorithm the subset of each of the one or more series of first learning signals and the subset of the series of second learning signals to the second machine learning algorithm; inputting to the second model the portion other than the subset of each of the one or more series of first learning signals to obtain from the second model another series of predicted second learning signals; comparing the another series of predicted second learning signals with the portion other than the subset of the series of second learning signals to obtain for the second model a corresponding error value; and selecting as the one of the first model and the second model whichever of the first model and the second model has a relatively lower corresponding error value (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 6 – Narendra teaches wherein the operations further comprise obtaining a retrained model by subjecting at least a representation of the at least subset of the one or more series of first learning signals and the series of second learning signals and a portion of the one or more series of first learning signals and the series of second learning signals other than the at least subset to whichever of the first machine learning algorithm and the second machine learning algorithm from which the one of the first model and the second model was obtained (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 7 – Narendra teaches wherein the performing of the learning procedure further comprises: inputting at least a representation of at least a subset of the one or more series of first learning signals into the at least first model to obtain from the at least first model a series of predicted second learning signals; obtaining a standard error of the at least first model based at least in part upon a difference between the series of predicted second learning signals and the series of second learning signals; and terminating the learning procedure when the standard error is less than a predetermined threshold (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 8 – Narendra teaches wherein the operations further comprise: performing another learning procedure subsequent to the obtaining of the at least first model of the system by subjecting at least a portion of the first and second operational signals to the at least first machine learning algorithm to obtain an updated at least first model of the system; and inputting at least a representation of each first operational signal into the at least first model by inputting the at least representation of each first operational signal into the updated at least first model to obtain the predicted operational signal (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 9 – Narendra teaches wherein the outputting of the alarm was responsive to a particular first operational signal and a particular second operational signal, and wherein the operations further comprise: receiving a predetermined input subsequent to the outputting of the alarm; and responsive to the predetermined input, adjusting the at least first model to learn that at least one of the particular first operational signal and the particular second operational signal is typical and should no longer result in the outputting of the alarm (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).


Claim 11 – Narendra teaches a method of employing a device to monitor a system, the device having a processor apparatus having a processor and a storage, an input apparatus having a number of input ports that receive a number of sets of signals that are representative of a number of operational parameters of the system and provide them as input signals to the processor apparatus, an output apparatus that is structured to receive output signals from the processor apparatus, the storage having stored therein a number of routines which, when executed on the processor, cause the device to perform a number of operations comprising: performing a learning procedure comprising: receiving on a subset of the number of input ports one or more series of first learning signals that are representative of one or more operational parameters of the number of operational parameters; receiving on another input port different from the subset a series of second learning signals that are representative of another operational parameter of the number of operational parameters; subjecting at least a representation of at least a subset of the one or more series of first learning signals and the series of second learning signals to at least a first machine learning algorithm to obtain at least a first model of the system (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control);
at each time step in a series of time steps during operation of the system, performing an operational procedure comprising: receiving on each of the subset of the number of input ports a first operational signal that is representative of one of the one or more operational parameters; receiving on the another input port a second operational signal that is representative of the another operational parameter; inputting at least a representation of each first operational signal into the at least first model to obtain from the at least first model a predicted operational signal that is a prediction of the another operational parameter; obtaining an error signal based at least in part upon a difference between the predicted operational signal and the second operational signal.

Narendra fails to clearly specify subjecting the error signal to a statistical process control algorithm; and outputting an alarm when the statistical process control algorithm determines that the error signal exceeds a predetermined threshold.

However, Ausschnitt teaches subjecting the error signal to a statistical process control algorithm; and outputting an alarm when the statistical process control algorithm determines that the error signal exceeds a predetermined threshold (Para 0063-0064).

Narendra and Ausschnitt are analogous art because they are from the same field of endeavor. They both relate to apparatus control systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus control system, as taught by Narendra, and incorporating the concept of associating alarms with statistical process control, as taught by Ausschnitt.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce variations, as suggested by Ausschnitt (Para 0011).

Claim 12 – Narendra teaches statistically processing the one or more series of first learning signals to obtain one or more series of scalar and/or vector first learning signals; and subjecting the one or more series of scalar and/or vector first learning signals to the at least a first machine learning algorithm as the at least representation of the at least subset of the one or more series of first learning signals (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 13 – Narendra teaches wherein the statistically processing of the one or more series of first learning signals comprises creating a standard normal distribution of the one or more series of first learning signals (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 14 – Narendra teaches subjecting the at least representation of the at least subset of the one or more series of first learning signals and the series of second learning signals to at least a first machine learning algorithm by: subjecting the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to a first machine learning algorithm to obtain a first model of the system, and subjecting the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to a second machine learning algorithm to obtain a second model of the system; selecting one of the first model and the second model as being relatively more accurate than the other of the first model and the second model; and inputting the at least representation of each first operational signal into the one of the first model and the second model to obtain the predicted operational signal (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 15 – Narendra teaches subjecting as the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to the first machine learning algorithm a subset of each of the one or more series of first learning signals and a subset of the series of second learning signals to the first machine learning algorithm; inputting to the first model a portion other than the subset of each of the one or more series of first learning signals to obtain from the first model a series of predicted second learning signals; comparing the series of predicted second learning signals with a portion other than the subset of the series of second learning signals to obtain for the first model a corresponding error value; subjecting as the at least representation of the at least a subset of the one or more series of first learning signals and the series of second learning signals to the second machine learning algorithm the subset of each of the one or more series of first learning signals and the subset of the series of second learning signals to the second machine learning algorithm; inputting to the second model the portion other than the subset of each of the one or more series of first learning signals to obtain from the second model another series of predicted second learning signals; comparing the another series of predicted second learning signals with the portion other than the subset of the series of second learning signals to obtain for the second model a corresponding error value; and selecting as the one of the first model and the second model whichever of the first model and the second model has a relatively lower corresponding error value (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 16 – Narendra teaches obtaining a retrained model by subjecting at least a representation of the at least subset of the one or more series of first learning signals and the series of second learning signals and a portion of the one or more series of first learning signals and the series of second learning signals other than the at least subset to whichever of the first machine learning algorithm and the second machine learning algorithm from which the one of the first model and the second model was obtained (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 17 – Narendra teaches wherein the performing of the learning procedure further comprises: inputting at least a representation of at least a subset of the one or more series of first learning signals into the at least first model to obtain from the at least first model a series of predicted second learning signals; obtaining a standard error of the at least first model based at least in part upon a difference between the series of predicted second learning signals and the series of second learning signals; and terminating the learning procedure when the standard error is less than a predetermined threshold (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 18 – Narendra teaches performing another learning procedure subsequent to the obtaining of the at least first model of the system by subjecting at least a portion of the first and second operational signals to the at least first machine learning algorithm to obtain an updated at least first model of the system; and inputting at least a representation of each first operational signal into the at least first model by inputting the at least representation of each first operational signal into the updated at least first model to obtain the predicted operational signal (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The 0adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claim 19 – Narendra teaches wherein the outputting of the alarm was responsive to a particular first operational signal and a particular second operational signal, and further comprising: receiving a predetermined input subsequent to the outputting of the alarm; and responsive to the predetermined input, adjusting the at least first model to learn that at least one of the particular first operational signal and the particular second operational signal is typical and should no longer result in the outputting of the alarm (Page 39 Section labeled “Adaptive and Learning Control” and Page 48 Section labeled “Adaptive Control Using Multiple Models” - - It can be noted that a system with N models and controllers is described.  Multiple signals are utilized for learning the appropriate control. The adaptation process is continued until the steady state error is smaller than a predetermined value.  Learning is possible bot offline and online).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendra et al., “Adaptation and Learning Using Multiple Models, Switching, and Tuning”, 1995 IEEE (hereinafter Narendra) in view of Ausschnitt, USPUB No. 2012/0191236 (hereinafter Ausschnitt) in view of Kostadinove et al., USPUB No. 2010/0305721 (hereinafter 2010/0305721).

Regarding claims 10 and 20, the combination of Narendra and Ausschnitt teaches all the limitations of the base claims as outlined above.

The combination of Narendra and Ausschnitt fails to clearly specify that outputting of the alarm includes outputting an instruction to freeze the system in a safe state.

However, Kostadinov teaches outputting an instruction to freeze the system in a safe state (Para 0022).

Narendra, Ausschnitt and Kostadinov are analogous art because they are from the same field of endeavor. They all relate apparatus control systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above control system scheme, as taught by the combination of Kumpati and Ausschnitt, and incorporating the concept of equipment protection, as taught by Kostadinov.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce or cause no harm to other equipment, as suggested by Kostadinov (Para 0022).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119